Citation Nr: 1046362	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  01-00 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increase in the ratings for a right knee 
disability, currently assigned staged ratings of 10 percent prior 
to September 20, 2004 and a combined 20 percent from that date.

2.  Entitlement to a compensable rating for right ear hearing 
loss.

3.  Entitlement to a compensable rating for residuals of septal 
deviation repair.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1983 to January 1987 and from December 1988 to January 
2000.  These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Waco, Texas Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection for residuals of right knee 
ligament repair, rated 10 percent, and for residuals of septal 
deviation repair and right ear hearing loss, rated 0 percent, 
each effective January 5, 2000.  In October 2002 the Board 
undertook development under authority then in effect.  In October 
2003, the case was remanded for completion of such development.  

An October 2007 rating decision increased the rating for the 
Veteran's right knee disability, assigning a separate 10 percent 
rating for arthritis of the knee, effective September 20, 2004.  
The rating decision also granted service connection for chronic 
sinusitis (as secondary to service-connected residuals of septal 
deviation repair), rated 10 percent, effective October 20, 2004.  
The Veteran has not expressed disagreement with that 
determination.

In April 2008 another (Acting) Veterans Law Judge denied service 
connection for a right shoulder disability and for left ear 
hearing loss, and remanded the remaining matters for further 
development.  In December 2008, the case was returned to the 
undersigned and the matters were remanded for completion of the 
development previously sought (in accordance with Stegall v. 
West, 11 Vet. App. 268 (1998)).  In March 2010 these matters were 
remanded once again for completion of the development previously 
sought.  In October 2010, the Board received additional evidence 
without a waiver of Agency of Original Jurisdiction (AOJ) initial 
consideration.

The  issue of service connection for sleep apnea has been 
raised by the record, but has not been adjudicated by the  
AOJ.  Therefore, the Board does not have jurisdiction over 
it and it is referred to the AOJ for appropriate action.  

The matters of the ratings for right knee disability and 
for residuals of septal deviation repair are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDING OF FACT

Throughout since January 2000 the Veteran's right ear hearing 
acuity has been no worse than Level.


CONCLUSION OF LAW

A compensable rating for right ear hearing loss is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.27, 4.85, 4.86, Diagnostic Code (Code) 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(April 30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

This appeal is from the initial rating assigned with a grant of 
service connection.  The statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, and 
an effective date has been made, statutory notice has served its 
purpose, and its application is no longer required because the 
claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  A November 2000 statement of the case (SOC), 
and October 2001, April 2002, December 2007, July 2008 and 
January 2010 supplemental SOCs (SSOCs) provided notice on the 
"downstream" issue of an increased initial rating, and 
readjudicated the matter after the Veteran had opportunity to 
respond.  He has not alleged that he is prejudiced by a notice 
defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The Veteran's pertinent treatment records have been secured.  He 
was afforded VA examinations in July 2000 and (pursuant to the 
Board's March 2010 remand), in April 2010.  Notably, the March 
2010 remand noted that the examiner should specifically comment 
on the nature and degree of functional impairment (for 
occupational and everyday activities) that would be expected with 
the degree of right ear hearing loss.  The Board has reviewed the 
April 2010 examination report to determine whether the 
examination is adequate.  In Martinak v. Nicholson, 21 Vet. App. 
447, 455-56 (2007), the United States Court of Appeals for 
Veterans Claims (Court), noted that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  The Court also noted, however, that even if an 
audiologist's description of the functional effects of the 
Veteran's hearing disability was somehow defective, the Veteran 
bears the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  

The Board notes that the April 2010 VA examination did not 
include the examiner's comment regarding the effect of the 
Veteran's right ear hearing loss on his work and daily 
functioning.  However, based on a longitudinal review of the 
record the Board finds that he is not prejudiced by such 
omission.  In a September 2010 statement, the Veteran relates how 
his right ear hearing loss affects his daily activities (unable 
to distinguish or hear what is going on).  As a layperson, he is 
competent to provide this information.  The Board finds no reason 
to question it, accepts it at face value, and finds that the 
information adequately substitutes for what the examiner would 
have to offer in comments regarding the impact of the hearing 
loss on daily functioning.  As for the effect on occupational 
functioning, it is noteworthy that the Veteran is currently 
employed as a financial planner; the types of impairment in daily 
activities due to hearing loss shown are considered in the effect 
the hearing might have on his employability.  Regardless, the 
Veteran has not alleged any prejudice from an examination 
deficiency.  Additionally, the April 2010 report contains 
sufficiently specific clinical findings and features of the 
disability on appeal as to provide probative medical evidence 
adequate for rating purposes, thus there was substantial 
compliance with the March 2010 remand instructions.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (VA must provide an 
examination that is adequate for rating purposes); see also 
Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where there is 
substantial compliance with the Board's remand instructions).  
VA's duty to assist the Veteran in the development of facts 
pertinent to his claim is met.

B.	Factual Background

Initially, the Board notes that all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (VA must review the entire record, but does not have to 
discuss each piece of evidence).  Hence, the Board will summarize 
the relevant evidence as appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's service treatment records include a report of a 
September 1999 retention physical which found puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
30
30
30
LEFT
20
10
20
15
15

On July 2000 VA audiological evaluation, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
5
5
LEFT
15
15
10
10
15

The average puretone thresholds were 6 decibels, in the right ear 
and 13 decibels, in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 96 
percent in the left ear.

On April 2010 VA audiological evaluation, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
20
LEFT
0
0
10
10
15

The average puretone thresholds were 9 decibels (for each ear).  
Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.

In a September 2010 letter, the Veteran stated, in part:

"With regards to my hearing loss.  If I am placed in a 
sound proof room and totally concentrating on a test I am 
able to hear or at least guess on sounds.  When I am put 
into a real world environment, with multiple activities and 
sounds around me, I am unable to distinguish or hear what 
is going on."
C.	Legal Criteria and Analysis

Disability ratings are determined by application of a  schedule 
of ratings, based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings 
represent, as far as can practicably be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions in civil occupations.  
Generally, the degrees of disability are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations applies, 
the higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for such rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  

As this claim for increase is an appeal from the initial rating 
assigned with the grant of service connection, the possibility of 
staged ratings must be considered.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  As will be explained in greater detail below, 
the Board finds that the record does not reflect any distinct 
period of time when the criteria for a compensable rating for 
unilateral (right ear) hearing loss  were met.  Consequently, 
"staged ratings" are not warranted. 

The Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where 
there is an exceptional pattern of hearing impairment (as defined 
in 38 C.F.R. § 4.86) the rating may be based solely on puretone 
threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  The Veteran 
does not have an exceptional pattern of hearing impairment as 
defined by 38 C.F.R. § 4.86.  Consequently, Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).  As was noted above, the 
Veteran's service-connected hearing loss disability is a 
unilateral (right) entity.  The audiometry certified for rating 
purposes during the appeal period (the July 2000 and April 2010 
test results) when compared to Table VI shows that the Veteran 
had Level I hearing in the right ear.  Because the Veteran is not 
shown to  have total loss of hearing in the left ear, the hearing 
acuity in that ear is likewise assigned a designation of Level I.  
See 38 C.F.R. § 4.85(f).  Under Table VII, such hearing acuity 
warrants a 0 percent rating under Code 6100 for the entire appeal 
period.

In a September 2010 letter, the Veteran alleged that his hearing 
is better in a sound proof room than in a "real world 
environment".   That may be the fact; however, a governing 
regulation provides that testing of hearing acuity for VA 
compensation purposes must use the Maryland CNC speech 
discrimination test and puretone audiometry, and must be 
conducted in a "controlled" [i.e., soundproof booth] 
environment.  See 38 C.F.R. § 4.85.  There is no evidence that 
the testing in this matter was misinterpreted.

Extraschedular evaluation:

The Board also has considered whether the Veteran's claim 
warrants referral for consideration of an extraschedular rating.  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, it must be determined whether the 
disability picture is such that schedular criteria are 
inadequate, i.e., whether there are manifestations of impairment 
that are not encompassed by the schedular criteria.  Second, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability picture 
and that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the Veteran's disability 
picture requires the assignment of an extraschedular rating.  

Here, comparing the manifestations of the Veteran's right ear 
hearing loss and associated impairment shown to the rating 
schedule, the Board finds that degree of disability shown 
throughout the entire period under consideration is wholly 
encompassed by the schedular criteria, and consequently those 
criteria are not inadequate.  Therefore, referral for 
consideration of an extraschedular rating is not necessary. 

Finally, as the record shows that the Veteran is currently 
employed as a financial planner (see April 2010 VA joints 
examination), the matter of entitlement to a total disability 
rating based on individual unemployability is not raised by the 
record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A compensable rating for right ear hearing loss is denied.


REMAND

As noted, the Board received additional evidence in October 2010, 
to include a letter from the Veteran's private physician 
specifically addressing the Veteran's service-connected knee and 
deviated nasal septum disabilities.  The Veteran did not waive 
initial AOJ consideration when he submitted the additional 
evidence, and the Board has no recourse but to remand the case 
for initial AOJ consideration of the additional evidence.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

The RO should review the file, specifically 
the evidence received at the Board in October 
2010 without a waiver; arrange for any 
further development suggested; and then re-
adjudicate these claims.  If either remains 
denied, the RO should issue an appropriate 
SSOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


